ON MOTION FOR REHEARING.
HAWKINS, Presiding Judge.
Appellant’s contention is that there is no evidence in the record outside of the confession to show that any burglary was committed, and therefore, that the conviction should be set aside because there is no evidence to corroborate the confession; and that the jury should have been instructed as to the necessity for such corroboration.
We are not able to agree with appellant that the record is bare of evidence of a burglary save as found in the confession. The house alleged to have been burglarized belonged to E. C. Pope. He was dead at the time of the trial. His want of consent and the burglary could be proven by circumstantial evidence. A son of Mr. Pope testified that the store building in which his father conducted a mercantile business — “* * * was broken into by some one. Entrance was gained into the store by putting some instrument between the lock and prising the door open. It was the front door. It was a double door. There was evidence to show the manner in which they forced the door. You could see where the iron had been put in there, or something, to prize the door open — the wood was bent— mashed the wood. I locked up and closed up every night and opened up every morning. I closed the store the night before. On the next morning when I went to the store the lock was closed, but the door was opened. That is, the bolt was run out where you couldn’t shut the door. The door was open. It had been prised back to release the latch on it.”
In our opinion the evidence quoted is sufficient to show *548a burglarious entry into the building, independent of the confession.
The motion for rehearing is overruled.